             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 1 of 7


 1   Belinda Escobosa Helzer (State Bar No. 214178)
     Tanya Pellegrini (State Bar No. 285186)
 2   Andres Holguin-Flores (State Bar No. 305860)
     MEXICAN AMERICAN LEGAL DEFENSE
 3   AND EDUCATIONAL FUND
     634 S. Spring St., 11th Floor
 4   Los Angeles, CA 90014
     Telephone: (213) 629-2512
 5   Facsimile: (213) 629-0266

 6   Attorneys for Plaintiffs
     Jimmy David Ramirez-Castellanos
 7   and Francisco Javier Gomez Espinoza

 8   Additional attorneys on next page

 9

10                                       UNITED STATES DISTRICT COURT

11                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE

12

13   JIMMY DAVID RAMIREZ-CASTELLANOS                     Case No: 2:17-cv-01025-JAM-AC
     and FRANCISCO JAVIER GOMEZ
14   ESPINOZA,
                                                         JOINT STIPULATION AND ORDER
15                           Plaintiffs,                 TO CONTINUE TRIAL
16           v.                                          Complaint Filed: May 16, 2017
                                                         First Amended Complaint: November 13, 2018
17   NUGGET MARKET, INC. DBA NUGGET                      Trial Date: September 20, 2021
     MARKETS AND ONE STOP SERVICES
18   DBA ONE STOP SOLUTION, AND DOES 1-
     10,
19
                             Defendants.
20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER TO CONTINUE         1                    CASE NO. 2:17-CV-01025-JAM-AC
     THE TRIAL DATE
             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 2 of 7


 1   ALDEN J. PARKER, SBN 196808
     Email: aparker@fisherphillips.com
 2   GREGORY L. BLUEFORD, SBN 302628
     Email: gblueford@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 4   Sacramento, California 95814
     Telephone: (916) 210-0400
 5   Facsimile: (916) 210-0401

 6   Attorneys for Defendant
     NUGGET MARKET, INC. DBA NUGGET MARKETS
 7
     Michael W. Thomas, SBN 168634
 8   THOMAS & ASSOCIATES
     2390 Professional Drive
 9   Roseville, CA 95661
     Telephone: (916) 789-1201
10   Email: mthomas@thomas-lawyers.com

11
     Attorneys for Defendants
12   BUILDING MAINTENANCE GROUP, INC. and
     ISSA QUARRA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER TO CONTINUE   2               CASE NO. 2:17-CV-01025-JAM-AC
     THE TRIAL DATE
             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 3 of 7


 1           IT IS HEREBY STIPULATED AND AGREED, between the Parties through their counsel of

 2   record as follows:

 3           WHEREAS, on July 23, 2021, all Parties attended a Pre-Trial Conference before Honorable

 4   Judge John Mendez. ECF No. DKT 142.

 5           WHEREAS, during the Pre-Trial Conference, the Court vacated the jury trial set for September

 6   13, 2021 and reset the jury trial for September 20, 2021. DKT 142. The Court stated during the Pre-

 7   Trial Conference that there was a possibility the trial may be further delayed until either September 27,

 8   2021 or October 4, 2021 depending on whether a criminal trial on calendar before this matter goes

 9   forward as scheduled.

10           WHEREAS, the Parties were instructed to call the Deputy Courtroom Clerk ten days prior to

11   trial to ascertain the status of the trial date. DKT 143.

12           WHEREAS, due to the ongoing coronavirus pandemic, the trial was extended from an

13   estimated 8 to 10 days in length to 12 to 16 days in length to accommodate half trial days lasting

14   approximately four hours each day, except for Tuesdays, which would only last two hours during the

15   trial. DKT 143.

16           WHEREAS, on or about July 30, 2021, trial counsel for Plaintiffs recently learned of a conflict

17   with their expert’s schedule and the new trial date of September 20, 2021 and anticipated length of the

18   trial. Therefore, Plaintiffs’ counsel inquired as to both defendants’ counsel availability for a trial in

19   November 2021.

20           WHEREAS, trial counsel for Defendants Building Maintenance Group, Inc. and Issa Quarra

21   (collectively “BMG”) stated that he has two trials scheduled for November 2021 but would otherwise

22   be available beginning November 17, 2021.

23           WHEREAS, in light of Plaintiffs’ request, trial counsel for Defendant Nugget Markets, Inc.

24   conferred with its own trial expert as to his availability for a November 2021 trial. Defendant Nugget’s

25   expert stated that he is not available in November 2020 and would not be available until January 2021.

26           THEREFORE, good cause having been shown, the parties stipulate and respectfully request

27   that the Court, subject to the Court’s availability, vacate the current trial date of September 20, 2021

28   and continue the trial to January 10, 2021. The Parties further stipulate and request that any

     JOINT STIPULATION AND ORDER TO CONTINUE             3                   CASE NO. 2:17-CV-01025-JAM-AC
     THE TRIAL DATE
             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 4 of 7


 1   outstanding trial-related deadlines stated in the Court’s Pretrial Conference Order (DKT 143) are

 2   continued in accordance with the new trial date, including the following:

 3           a.      Statement to be read to jury: Due no later than January 3, 2022;

 4           b.      Trial briefs: May be E-filed with the court no later than January 3, 2022;

 5           c.      Exhibits: Parties are to exchange copies of exhibits no later than fourteen (14) days

 6                   before trial. Each party has five (5) days to file and serve objections to any of the

 7                   exhibits;

 8           d.       Joint set of jury instructions: Shall be lodged via ECF with the court clerk on or before

 9                   January 3, 2022;

10           e.      Disputed jury instructions: Shall be lodged via ECF with the court clerk on or before

11                   January 6, 2022;

12           f.      Deposition transcripts: Shall be lodged with the court clerk no later than January 3,

13                   2022;

14           g.      Statement designating portions of depositions intended to be offered or read into

15                   evidence: Shall be E-filed with the court and exchanged between the parties no later

16                   than January 3, 2022;

17           h.      Statement designating portions of Answers to Interrogatories and/or Requests for

18                   Admission intended to be offered or read into evidence: Shall be E-filed with the court

19                   and exchanged between the parties no later than January 3, 2022;

20           i.      Proposed voir dire questions: Shall be submitted via ECF no later than January 3, 2022;

21           j.      Proposed verdict forms: Shall be submitted via ECF no later than January 3, 2022;

22           k.      Motions in limine:        Shall be E-filed separately on or before December 30, 2021.

23                   Opposition briefs shall be E-filed on or before January 5, 2021. No reply briefs shall be

24                   filed.

25           IT IS SO STIPULATED.

26   //

27   //

28   //

     JOINT STIPULATION AND ORDER TO CONTINUE             4                    CASE NO. 2:17-CV-01025-JAM-AC
     THE TRIAL DATE
             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 5 of 7


 1                                             Respectfully submitted,
 2   Dated: August 3, 2021                     MEXICAN AMERICAN LEGAL
 3                                             DEFENSE AND EDUCATIONAL FUND

 4
                                               By:/s/ _Tanya G. Pellegrini___ __________
 5                                                     Belinda Escobosa Helzer
                                                       Tanya G. Pellegrini
 6                                                     Andrés Holguin-Flores
                                                       Attorneys for Plaintiffs
 7

 8 Dated: August 3, 2021                       Respectfully submitted,
 9                                             FISHER & PHILLIPS LLP
10
                                               By: /s/ Gregory L. Blueford ___________
11                                                   ALDEN J. PARKER
                                                     GREGORY L. BLUEFORD
12
                                                      Attorneys for Defendant
13                                                    NUGGET MARKET, INC. DBA NUGGET
                                                      MARKETS
14

15

16 Dated: August 3, 2021                       Respectfully submitted,

17                                             THOMAS & ASSOCIATES

18                                              By: /s/ Michael W. Thomas           ____________
                                                      MICHAEL W. THOMAS
19
                                                       Attorneys for Defendants
20                                                     Issa Quarra and Building Maintenance Group

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND ORDER TO CONTINUE      5                      CASE NO. 2:17-CV-01025-JAM-AC
     THE TRIAL DATE
             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 6 of 7


 1                                                    ORDER

 2           Having reviewed the Parties Joint Stipulation and GOOD CAUSE APPEARING

 3   THEREFROM, the Court hereby orders as follows:

 4           1.      The Parties’ Stipulation is GRANTED;

 5           2.      The new trial date shall be: January 10, 2022 at 9:00 AM.

 6           3.      The following trial-related deadlines stated in the Court’s Pretrial Conference Order

 7   (DKT 143) are continued as follows:

 8                   a. Statement to be read to jury: Due no later than January 3, 2022;

 9                   b. Trial briefs: May be E-filed with the court no later than January 3, 2022;

10                   c. Exhibits: Parties are to exchange copies of exhibits no later than fourteen (14) days

11                        before trial. Each party has five (5) days to file and serve objections to any of the

12                        exhibits;

13                   d.   Joint set of jury instructions: Shall be lodged via ECF with the court clerk on or

14                        before January 3, 2022;

15                   e. Disputed jury instructions: Shall be lodged via ECF with the court clerk on or

16                        before January 6, 2022;

17                   f. Deposition transcripts: Shall be lodged with the court clerk no later than January 3,

18                        2022;

19                   g. Statement designating portions of depositions intended to be offered or read into

20                        evidence: Shall be E-filed with the court and exchanged between the parties no later

21                        than January 3, 2022;

22                   h. Statement designating portions of Answers to Interrogatories and/or Requests for

23                        Admission intended to be offered or read into evidence: Shall be E-filed with the

24                        court and exchanged between the parties no later than January 3, 2022;

25                   i. Proposed voir dire questions: Shall be submitted via ECF no later than January 3,

26                        2022;

27                   j. Proposed verdict forms: Shall be submitted via ECF no later than January 3, 2022;

28                   k. Motions in limine: Shall be E-filed separately on or before December 30, 2021.
                                                            1
     JOINT STIPULATION AND [PROPOSED] ORDER TO          1                     CASE NO. 2:17-CV-01025-JAM-AC
     CONTINUE THE TRIAL DATE
             Case 2:17-cv-01025-JAM-AC Document 146 Filed 08/04/21 Page 7 of 7


 1                       Opposition briefs shall be E-filed on or before January 5, 2022. No reply briefs

 2                       shall be filed.

 3           3.      All currently trial related stated in the Court’s Pretrial Conference Order are

 4   VACATED and will be continued in accordance with the new trial date.

 5           4.      Other Orders:

 6   IT IS SO ORDERED.

 7

 8
     DATED: August 3, 2021                               /s/ John A. Mendez
 9
                                                         THE HONORABLE JOHN A. MENDEZ
10                                                       UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
     JOINT STIPULATION AND [PROPOSED] ORDER TO       2                    CASE NO. 2:17-CV-01025-JAM-AC
     CONTINUE THE TRIAL DATE
